DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 and 14, in the reply filed on 08 September 2021 is acknowledged.
Claims 8-13 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 September 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
DEVICE HAVING FREE-RUNNING COOLING ROLLERS FOR PRODUCING A FIBRE COMPOSITE MATERIAL IN THE FORM OF A FIBRE STRIP IMPREGNATED WITH POLYMER.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2008/0000557 A1) in view of Harreither (US 4,958,558).
Regarding claim 1, Ghosh discloses a rolling mill 200 (title/abstract):  
wherein the apparatus has two axially parallel rolls between which the work can run through a gap (FIG. 1), 

wherein at least one of the rolls is rotatably mounted in the direction of a theoretical axis that intersects perpendicularly with the axes of both rolls (FIG. 1), 
wherein the rotatably mounted axis has been provided with a reset apparatus (¶ 126),
wherein at least one of the rolls has raised lands 210, equated with the claimed two gasket rings, disposed on and coaxially to the roll in question (FIG. 1, ¶ 126), and 
Ghosh does not explicitly disclose that the apparatus is for impregnating a fiber strip with polymer or the clearance between 0-200 µm. 
However, Harreither discloses an adjustment system for the gap width of idler roller pairs in double belt presses (title/abstract, 2:53-3:26; FIG. 1) 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the rolling mill of Ghosh to include the adjustment/reset apparatus of Harreither and achieve the claimed 0-200 µm, because the skilled artisan would recognize that the clearance is a result effective variable that may be controlled by adjusting the rollers and would depend on a desired roller pressure (MPEP § 2144.05). Additionally, the roller configuration is structurally identical to the claimed rollers and the skilled artisan would find them suitable for impregnating a fiber strip with polymer, absent evidence to the contrary (MPEP § 2112.01).
Regarding claim 2, Harreither discloses cones 3 and 4 acting as spacers (FIG. 1) and shifting system 20 or 21, which is equated with the claimed contact pressure device (2:53-3:26).  
Regarding claim 3, Ghosh discloses two identical raised lands 210, equated with the claimed gaskets (FIG. 1).
Regarding claim 4, Harreither disclose beveled cones 3 and 4 (FIG. 1).

Regarding claim 6, Harreither discloses that of the two rolls, a length of a longer roll completely overlaps a length of a shorter roll (FIG. 1).  
Regarding claim 7, Harreither and Ghosh discloses that of the two rolls, a shorter roll is arranged centrally relative to a longer roll (Harreither FIG. 1; Ghosh FIG. 1, 3).  
Regarding claim 14, the skilled artisan would recognize that the clearance is a result effective variable that may be controlled to the claimed 12-56µm by adjusting the rollers and would depend on a desired roller pressure (MPEP § 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FABRE; Hubert Jean Marie et al.
US 20190263021 A1
Lenferink; Robertus Gerardus et al.
US 20150176199 A1
NAKAJIMA; Shogo et al.
US 20190152210 A1
Aho, Erkki
US 20040168585 A1
Nguyen; Hoang T. et al.
US 20170056833 A1
Hoefter; Axel et al.
US 20150136884 A1
Honjou; Hisashi
US 20130228082 A1
JENTER; Holger et al.
US 20180147804 A1
Hayakawa; Yuzo et al.
US 5352110 A
Beery; Jack
US 4768434 A
Bellis; John Louis
US 4080888 A
Kusters; Karl-Heinz
US 6344019 B1
Hayashikoshi; Noriaki et al.
US 5225140 A
Sherwood; William L.
US 4325245 A
Komarek; Karl R.
US 4028035 A
Börger; Herbert
US 9334607 B2
Kato; Heiji et al.
US 4599770 A
Vallius; Oiva
US 5850785 A
Wireman; Jack et al.
US 3975126 A
Berecz; Imre
US 5182060 A
STACOM MATTHEW J
US 2344274 A
AMBROSE FRANCIS X
US 2818904 A

US 0406711 A
J. H. Man
US 0375679 A
C. H. Perkins
US 0470364 A
KISHI S et al.
JP 02048907 A
YU X
CN 104444499 A
ZHANG, Shui-xian et al.
CN 110667160 A
JACQUES NESME et al.
FR 2651456 A1
HEINRICHSMEIER LEONHARD et al.
DE 102010018421 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742